DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1-6, 8, 10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0302567 A1 Watanabe.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 14.
3:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 15.
4:	As for Claim 3, Claim 3 is rejected for reasons discussed related to Claim 16.
5:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 17.

7:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 19.
8:	As for Claim 8, Watanabe teaches in Paragraphs [0048 and 0051] wherein: the vibration direction (shake) includes a roll direction (rotation shaft); and the vibration amplitude (shake amount) in the vibration direction includes a changing angle of the roll angle (Shake angle).
9:	As for Claim 10, Watanabe teaches in Paragraphs [0051-0053] wherein: the vibration direction includes a horizontal (Tx) or a vertical direction (Ty); and the vibration amplitude in the vibration direction includes a vibration distance in the horizontal vibration direction or in the vertical vibration direction.
10:	As for Claim 12, Watanabe teaches in Paragraphs [0025-0028, 0051-0053 and 0075] wherein extracting the image portion from the corrected captured image according to the pixel offset and the reference image includes: obtaining first pixel positions of reference target pixels O(x,y) in the reference image, the reference target pixels being pixels in a reference target captured image generated by subjecting the reference image to a distortion correction and an extraction; calculating, according to the pixel offset, second pixel positions O’(X’,Y’) in the corrected captured image that correspond to the first pixel positions; and extracting pixel points at the second pixel positions to obtain the image portion corresponding to the vibration direction.
11:	As for Claim 13, Watanabe teaches in Paragraph [0075] performing an image adjustment (108) on the target captured image (shake corrected image).
12:	As for Claim 14, Watanabe teaches in Paragraphs [0025-0028] and depicts in Figure 1 a photography device, comprising: an image sensor (103); and a processor (CPU) configured to: determine a vibration direction (input from 114) of the photography device (100) when acquiring a current image relative to when acquiring a reference image; and extract, according to the vibration direction, an image 
13:	As for Claim 15, Watanabe teaches in Paragraphs [0044-0046] wherein the processor is further configured to: perform distortion correction (106) on the current image to obtain a corrected captured image; and extract the image portion corresponding to the vibration direction from the corrected captured image (Figure 5).
14:	As for Claim 16, Watanabe teaches in Paragraphs [0051-0053] the shifting of the image is based on a function that includes pixel size as a variable. Therefore, Watanabe teaches wherein a size of the image portion is consistent with a pixel size of the image sensor (103).
15:	As for Claim 17, Watanabe teaches in Paragraphs [0048-0051] wherein the processor (CPU) is further configured to: determine a vibration amplitude (shake amount) in the vibration direction; and extract the image portion (element 54 in Figure 5) corresponding to the vibration direction from the corrected captured image according to the vibration direction and the vibration amplitude.
16:	As for Claim 18, Watanabe teaches in Paragraphs [0051-0053] and depicts in Figure 5 wherein the processor (CPU) is further configured to: determine a pixel offset of the corrected captured image (Tx and Ty) according to the vibration direction and the vibration amplitude (shake amount); and extract the image portion (54) corresponding to the vibration direction from the corrected captured image according to the pixel offset and the reference image.
17:	As for Claim 19, Watanabe teaches in Paragraphs [0051-0053] wherein: the vibration direction includes at least one of a yaw direction or a pitch direction; and the vibration amplitude includes at least one of a changing angle of a yaw angle or a changing angle of a pitch angle.
18:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 14.
Allowable Subject Matter
s 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 22, 2021